DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the notice of  filed on 12/17/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721                                                                                                                                                                                                        
Response to Arguments
Applicant’s arguments, filed 12/17/2021, with respect to the 35 USC §103 rejection over Andre in view of Zhang and Ahn have been fully considered and are persuasive. Specifically, the use of Ahn to further modify Andre in view of Zhang. Therefore, the rejection has been withdrawn.
However, upon further consideration, a new grounds of rejection is made. This rejection starts from Zhang, which teaches a II-VI/III-V superlattice, suggested for use in a photovoltaic or photocatalytic device, and then modifies the composition in view of newly-cited Pearton (because the claims filed 08/16/2021 are merely reciting different II-VI and III-V materials, and it is well-established in the art that the composition of II-VI and III-V materials can be varied to arrive at the desired features, in this case, the bandgap). The remaining features are added from Andre.

Claim Rejections - 35 USC § 103
Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. "Effects of polar and nonpolar on band structures in ultrathin ZnO/GaN type-II superlattices." Solid State Communications 221 (2015): 14-17 (cited by and provided with Non-Final Rejection mailed 05/25/2021), in view of Pearton, et al. "ZnO and related materials for sensors and light-emitting diodes." Journal of Electronic Materials 37.9 (2008): 1426-1432, and Andre, et al. US-20140026937-A1.

Claim 1. Zhang teaches an energy conversion device (ZnO/GaN superlattice; see Fig. 1, which is suggested as useful for solar energy harvesting, such as water splitting, or solar cells), comprising:
an absorption layer, wherein the absorption layer comprises a superlattice comprising a III-nitride layer adjacent to a II-oxide layer (GaN layer adjacent to ZnO layer; this layer is suggested as useful for solar energy harvesting, such as water splitting, or solar cells, i.e. as an absorption layer for absorption of solar energy).
Zhang dose not teach the III-nitride layer includes Al, In, Ga and N atoms, and wherein the II-oxide layer includes Mg, Cd, Zn, and O atoms. Instead, Zhang only teaches the III-nitride layer includes Ga and N atoms, and the II-oxide layer includes Zn and O atoms.
Pearton teaches that ZnO can be regarded as a subsystem within the ZnO/CdO/MgO system, i.e. a II-oxide system, and GaN can be regarded as subsystem within the GaN/InN/AlN system, i.e. a III-nitride system (see Fig. 1). Pearton further teaches that the bandgap and lattice constant can be tuned based by varying the composition within this subsystem (the triangle suggesting ranges of lattice constants and bandgaps that can be obtained by varying the composition within the system; see, e.g., Figs. 2-3, showing the differences in EC, EV, and Eg for ZnO vs. Zn0.9Mg0.1O and Zn0.95Cd0.05O vs. ZnO, indicating the bandgap changes based on composition as suggested by Fig. 1). While Pearton does not explicitly teach photovoltaic or photocatalytic devices, Pearton in general teaches sensors, which 
Thus, the materials used in Zhang’s superlattice would have been recognized known subsystems of II-oxide and III-nitride materials falling within the scope of the known systems of II-oxide and III-nitride materials, and the precise composition of the materials within the II-oxide and III-nitride systems would have been recognized at the effective filing date by one of ordinary skill in the art to be a result-effective variable, where the precise composition allows tuning bandgaps of the individual components of the superlattice, and therefore the bandgap of the resulting system as a whole (because Zhang teaches this is a type-II heterostructure, with the resulting bandgap being less than the band gap of the materials of II-oxide and III-nitride themselves; see §3, especially comparison of bulk values to observed bandgaps in the superlattice).
Thus, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the III-nitride layer include Al, In, Ga and N atoms, and the II-oxide layer include Mg, Cd, Zn, and O atoms, as the materials taught by Zhang would have been viewed as belonging to the system of III-nitride and II-oxide materials, and therefore the precise composition would have been recognized as a result-effective variable that allows tuning bandgaps of the individual components of the superlattice, and therefore the bandgap of the resulting system as a whole, as it is obvious to determine the optimum or workable ranges of a result-effective variable based on the desired application. See MPEP §2144.05.
explicitly teach a substrate; a first doped semiconductor layer arranged on the substrate; nor the absorption layer arranged on the first doped semiconductor layer. However, Zhang suggests epitaxy in general (§1), which involves the growth of the desired layers on a suitable substrate.
Andre teaches a photovoltaic cell including a type-II superlattice (Abstract); the type-II superlattice may include II-VI or III-V semiconductors (see ¶¶26-33; while the II-VI and III-V semiconductors used by Zhang are suggested individually, they are not contemplated together by Andre). However, Andre teaches that, in general, when integrated into a device, the device includes a region R2, which may be a doped layer deposited on a substrate, upon which the superlattice SR is grown (see Fig. 3 and ¶60; N.B. this is applicable to the devices taught by Zhang). Andre additionally teaches the doped layer R2 separates carriers, i.e. photogenerated electrons and holes, which is necessary in a photovoltaic device (see ¶¶56-60). Thus, Andre teaches that, in practice, a substrate with at least a first doped semiconductor is a suitable platform on which to grow a superlattice.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to add a substrate; a first doped semiconductor layer arranged on the substrate; the absorption layer arranged on the first doped semiconductor layer, as Andre teaches this is a suitable platform on which to grow a superlattice, which would be necessary to grow the structures suggested by Zhang / modified Zhang, and additionally to allow separation of carriers, i.e. photogenerated electrons and holes. 

Claim 2. Modified Zhang teaches or suggests the energy conversion device of claim 1, wherein the energy conversion device is a photocatalyst (solar energy harvesting for water splitting is photocatalysis; it is well-established in the art that instead of a second electrode, the device would be in contact with a chemical species to be oxidized and/or reduced).

Claim 3. Modified Zhang teaches or suggests the energy conversion device of claim 1, but not explicitly further comprising: a second doped semiconductor layer arranged on the absorption layer, wherein the energy conversion device is a solar cell.  
However, Andre notes that when having a photovoltaic cell, there may be an additional layer R1 located on the side superlattice SR opposite R2 (see Fig. 3). Andre teaches the doped layer R1 separates photogenerated carriers, which is necessary in a photovoltaic device (see ¶¶59-60).
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the energy conversion device of claim 1, further comprise: a second doped semiconductor layer arranged on the absorption layer, wherein the energy conversion device is a solar cell, in order to allow separation of photogenerated carriers.

Claim 4. Modified Zhang teaches or suggests the energy conversion device of claim 1, but not explicitly wherein the absorption layer further comprises: a plurality of sets of a III-nitride layer adjacent to a II-oxide layer. Instead, modified Zhang is silent to whether the superlattice repeats in an actual device. 
see ¶56), and, moreover, the total thickness must be as small as possible while being thick enough to allow absorption of desired light (see ¶47); given the dimensions of the period (on the order of ~10 nm) and the dimensions of the absorption layer (on the order of ~100 nm). Thus, Andre establishes that the number of sets of a superlattice is a result-effective variable that determines the thickness and therefore the total absorption of light, with absorption increasing with increasing thickness, although with too large a thickness being undesirable.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the absorption layer further comprises: a plurality of sets of a III-nitride layer adjacent to a II-oxide layer in order to optimize the absorption of the resulting device.

Claim 5. Modified Zhang teaches or suggests the energy conversion device of claim 1, wherein the III-nitride layer comprises AIxlnyGazN, wherein x+y+z=1 (per modification in view of Pearton).  

Claim 6. Modified Zhang teaches or suggests the energy conversion device of claim 1, wherein the II-oxide layer comprises MgxCdyZnzO, wherein x+y+z=1 (per modification in view of Pearton).  

Claim 7. Modified Zhang teaches or suggests the energy conversion device of claim 1, but not explicitly wherein a bandgap of the absorption layer is a difference 
However, Zhang suggests the calculated bandgap of the superlattice is less than the bandgaps of the individual components (see §3). Regarding the limitation “wherein a bandgap of the absorption layer is a difference between a conduction band of the II-oxide layer and a valence band of the III-nitride layer,” where the claims and prior art are identical or substantially identical, claimed properties are presumed to be inherent. See MPEP §2112.01.
In this case, modified Zhang suggests a type-II superlattice having a II-oxide and a III-nitride, where the materials pre-modification are substantially identical to the GaN/ZnO superlattice of Fig. 3, and post-modification are also a type-II superlattice. Hence, the above limitations are presumed to be inherent, or, alternatively, it would have been obvious to one of ordinary skill in the art have a bandgap of the absorption layer is a difference between a conduction band of the II-oxide layer and a valence band of the III-nitride layer, as this would have been the selection of a subset of materials identified as suitable for the intended purpose (in this case, selection of II-oxide and III-nitride materials which are suitable for forming a type-II superlattice, where the II-oxide has a deeper conduction band and valence band than the III-nitride).

Claim 8. Modified Zhang teaches or suggests the energy conversion device of claim 1, but not explicitly wherein a bandgap of the absorption layer is less than a bandgap of both of the III-nitride and II-oxide layers.  
see §3). Regarding the limitation “wherein a bandgap of the absorption layer is less than a bandgap of both of the III-nitride and II-oxide layers,” where the claims and prior art are identical or substantially identical, claimed properties are presumed to be inherent. See MPEP §2112.01.
In this case, modified Zhang suggests a type-II superlattice having a II-oxide and a III-nitride, where the materials pre-modification are substantially identical to the GaN/ZnO superlattice of Fig. 3, which has this feature, and post-modification are also a type-II superlattice, which would still have this feature (because a type-II superlattice provides for intra-band absorption, which is necessarily smaller than either of the bandgaps of the individual materials). Hence, the above limitations are presumed to be inherent, or, alternatively, it would have been obvious to one of ordinary skill in the art have a bandgap of the absorption layer is less than a bandgap of both of the III-nitride and II-oxide layers, as this would have been the selection of a subset of materials identified as suitable for the intended purpose (in this case, selection of II-oxide and III-nitride materials which are suitable for forming a type-II superlattice).


Claim 9. Modified Zhang teaches or suggests the energy conversion device of claim 1, but not wherein the substrate comprises one of sapphire, silicon, silicon carbide, gallium oxide (Ga2O3), gallium nitride, and zinc oxide.  
However, Zhang stresses the importance of having similar lattice size / only slight lattice mismatch to form heterojunctions and superlattices (see §1). Hence, Zhang at see ¶60). In the case of the modification, from Pearton, it is clear that a variety of II-oxides containing Mg, Cd, and Zn, and III-nitrides having In, Ga, and Al have slight lattice mismatch from GaN and ZnO (see Fig. 1). Thus, taken together, the references suggest that for a variety of materials which are compositionally close to GaN and/or ZnO, GaN and/or ZnO would be a suitable substrate.
Therefore, at the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the substrate comprise one of gallium nitride and zinc oxide as the combination of references suggest that for materials which are compositionally close to GaN and/or ZnO, GaN and/or ZnO would be a suitable substrate, as they would have similar lattice size / only slight lattice mismatch.

Claim 10. Zhang teaches or suggests a method for forming an energy conversion device, the method comprising:
forming an absorption layer, wherein the absorption layer comprises a superlattice comprising a III-nitride layer adjacent to a II-oxide layer (forming one of ZnO/GaN superlattice; existence of the layer implies formation).  
Zhang dose not teach the III-nitride layer includes Al, In, Ga and N atoms, and wherein the II-oxide layer includes Mg, Cd, Zn, and O atoms. Instead, Zhang only 
However, these features are obvious over Pearton for the same reasons as set forth in the rejection of claim 1, above.
Modified Zhang does not explicitly teach forming a first doped semiconductor layer on the substrate; nor forming the absorption layer arranged on the first doped semiconductor layer.
However, these features are obvious over Andre for the reasons set forth in the rejection of claim 1, above (Andre teaches forming these layers over the substrate).

Claim 11. Modified Zhang teaches or suggests the method of claim 10, further comprising: forming a second doped semiconductor layer on the absorption layer.  
However, these features are obvious over Andre for the reasons set forth in the rejection of claim 3, above (Andre teaches forming these layers over the substrate).

Claim 12. Modified Zhang teaches or suggests the method of claim 10, wherein the formation of the absorption layer further comprises: forming a plurality of sets of a III-nitride layer adjacent to a II-oxide layer.  
However, these features are obvious over Andre for the reasons set forth in the rejection of claim 4, above (Andre teaches forming these layers over the substrate).

Claim 13. Modified Zhang teaches or suggests the method of claim 10, wherein the III-nitride layer comprises AIxInyGazN, wherein x+y+z=1 (per modification in view of Pearton).  

Claim 14. Modified Zhang teaches or suggests the method of claim 10, wherein the II-oxide layer comprises MgxCdyZnzO, wherein x+y+z=1 (per modification in view of Pearton).  

Claim 16. Zhang teaches or suggests a method for forming an energy conversion device, the method comprising:
forming an absorption layer by forming a first portion of the absorption layer by controlling a concentration of one of a group III element in a III-nitride and a group II element in a II-oxide (forming one of ZnO or GaN layer; existence of the layer implies formation);
and forming a second portion of the absorption layer by controlling a concentration of the other one of a group III element in a III-nitride and a group II element in a II-oxide (forming the other of ZnO or GaN layer; existence of the layer implies formation);
wherein the concentration of the group III element in the III-nitride and the concentration of the group II element in the II-oxide define a bandgap of the absorption layer,
Zhang dose not teach the III-nitride layer includes Al, In, Ga and N atoms, and wherein the II-oxide layer includes Mg, Cd, Zn, and O atoms. Instead, Zhang only 
However, these features are obvious over Pearton for the same reasons as set forth in the rejection of claim 1, above.
Modified Zhang does not explicitly teach forming a first doped semiconductor layer on the substrate; nor forming the absorption layer arranged on the first doped semiconductor layer.
However, these features are obvious over Andre for the reasons set forth in the rejection of claim 1, above (Andre teaches forming these layers over the substrate).

Claim 17. Modified Zhang teaches or suggests the method of claim 16, but not explicitly further comprising: forming a second doped semiconductor layer on the absorption layer.  
However, these features are obvious over Andre for the reasons set forth in the rejection of claim 3, above (Andre teaches forming these layers over the substrate).

Claim 18. Modified Zhang teaches or suggests the method of claim 16, wherein the formation of the absorption layer further comprises: forming a plurality of sets of a III-nitride layer adjacent to a II-oxide layer.  
However, these features are obvious over Andre for the reasons set forth in the rejection of claim 4, above (Andre teaches forming these layers over the substrate).

Claim 19. Modified Zhang teaches or suggests the method of claim 16, wherein the III-nitride layer comprises AIxlnyGazN, wherein x+y+z=1 (per modification in view of Pearton).  

Claim 20. Modified Zhang teaches or suggests the method of claim 16, wherein the II-oxide layer comprises MgxCdyZnzO, wherein x+y+z=1 (per modification in view of Pearton).  

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, et al. "Effects of polar and nonpolar on band structures in ultrathin ZnO/GaN type-II superlattices." Solid State Communications 221 (2015): 14-17, in view of Pearton, et al. "ZnO and related materials for sensors and light-emitting diodes." Journal of Electronic Materials 37.9 (2008): 1426-1432, and Andre, et al. US-20140026937-A1, as applied to claim 10, above, and further in view of Zhang, et al., US-20100224891-A1.

Claim 15. Modified Zhang teaches or suggests the method of claim 10, but not wherein the method is performed using chemical vapor deposition or metal-organic vapor-phase epitaxy.  
However, Zhang suggests epitaxy in general (see §1), and Andre suggests that, in general, superlattices, including those with layers of II-oxides or III-nitrides may be made by conventional epitaxy techniques (see ¶¶60-61).
Zhang teaches that in general, layers of III-nitrides and layers of II-oxides (see ¶54) may be grown by CVD or MOCVD (see ¶43, ¶54, respectively).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nozik, US-4634641-A, teaches photoelectrochemical / photocatalytic cells using an absorber containing a superlattice.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253. The examiner can normally be reached M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.